Citation Nr: 1103824	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Schechter
INTRODUCTION

The appellant has no record of active duty ("AD") in the Armed 
Forces of the United States.  He was a member of the Army 
National Guard (ARNG) of Arizona from April 1967 to April 1974.  
He was ordered to four months of active duty for training 
(ACDUTRA) in his initial military occupational specialty (MOS) 
from April 1967 to August 1967, and had subsequent annual two-
week annual tours of ACDUTRA with the membership with the Arizona 
National Guard.  The record does not document his periods of 
inactive duty training (INACDUTRA), if any.  Although it is 
unclear from the present record whether the appellant meets the 
requirements to qualify as a veteran under the laws and 
regulations governing VA benefits (see 38 U.S.C.A. § 101(2), 
(22), (23), (24)), for the purpose of the present decision, we 
will continue to address him as "the Veteran."

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the RO 
in June 2010.  A transcript of that hearing is contained in the 
claims file.  


FINDINGS OF FACT

1.  The evidence preponderates against hearing loss having 
developed or permanently increased in severity during any period 
of service, to include any periods active duty, active duty 
training, or inactive duty for training.

2.  The evidence preponderates against tinnitus having developed 
or permanently increased in severity during any period of 
service, to include any periods of AD, ACDUTRA, or INACDUTRA.

3.  The Veteran did not have any periods of service that were not 
ACDUTRA or INACDUTRA.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not 
met. 38 U.S.C.A. §§ 101 (22), (24), 106, 1110, 1131, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met. 
38 U.S.C.A. §§ 101(22), (24), 106, 1110, 1131, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  In addition, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above requirements in this case for the 
claims for service connection for bilateral hearing loss and 
tinnitus.  A VCAA notice letter was sent in December 2007 
addressing claims for service connection for tinnitus in the left 
ear and high pitched hearing loss (based on the claims as 
articulated by the Veteran).  Upon the Veteran's expansion of the 
claim to including ringing in both ears, a further VCAA letter 
was sent in February 2008 addressing only tinnitus in the right 
ear.  Both of these VCAA letters were sent to the Veteran prior 
to the RO's initial adjudication of the claims in April 2008.  
The Veteran was sent an additional development letter in November 
2009 addressing the claim for service connection for hearing 
loss.  That November 2009 letter erroneously informed the Veteran 
that the appeal period for that claim had lapsed, whereas a 
substantive appeal (on VA Form 9) had been received by the RO in 
January 2009.  This was remedied by the RO's issuance of a SSOC 
in May 2010 articulating the pendency of appeal of both the 
issues of entitlement to service connection for hearing loss and 
tinnitus.  That SSOC readjudicated both issues.  

An additional private audiologist evaluation dated in May 2010, 
as well as statements by the Veteran, were submitted by the 
Veteran in June 2010, subsequent to the most recent SSOC in 
January 2009.  However, the Veteran's authorized representative 
submitted a June 2010 waiver of RO review, prior to Board 
adjudication, of the additional submitted evidence.  Further, the 
representative also submitted an additional June 2010 waiver of 
RO review, in coordination with the undersigned Veterans Law 
Judge at the Travel Board hearing, to encompass waiver of 
evidence to be submitted from the Veteran's local law enforcement 
employer.  Neither the Veteran nor his representative 
subsequently submitted records from that employer, even though 
the Judge did agree to hold the record open for an additional 60 
days for that purpose.  The Veteran did, in July 2010, submit an 
explanatory statement regarding development of the record and 
efforts to obtain additional evidence.  The Board construes the 
second, future-submission waiver provided by the Veteran's 
authorized representative in June 2010 as encompassing waiver of 
RO review of the additional statement by the Veteran in July 
2010.  To do otherwise would waste scarce VA resources on 
additional process without additional benefit flowing to the 
Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

These VCAA letters and additional development letter collectively 
informed the Veteran of the notice and duty-to-assist provisions 
of the VCAA, of the bases of review, and of the information and 
evidence necessary to substantiate the claims.  He was also told 
by these letters that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded Dingess-compliant notice in 
the 2007 and 2008 VCAA letters.  To whatever extent such Dingess-
compliant notice may have been deficient in this case, such 
deficiency would be harmless and moot, because the claims are 
herein denied.

The VCAA and other development letters requested that the Veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claims, and that he provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  The Veteran did not inform of VA or 
private treatment for hearing loss.  The Veteran's service 
treatment records (STRs) and service personnel records from the 
Arizona National Guard were obtained and associated with the 
claims file.  The Veteran has not informed of the existence of 
additional service records which would have identified the 
presence of either hearing loss or tinnitus during any ACDUTRA or 
INACDUTRA.  

The Veteran did advise of the potential existence of records 
related to his employment for 30 years after service, with local 
law enforcement.  However, he informed at the June 2010 hearing 
that he would seek to obtain those records despite prior lack of 
success due to personal animus between himself and an individual 
with that employer in charge of such records.  As noted above, 
the claims file record was accordingly held open for an 
additional 60 days following the hearing for the Veteran's 
submission of additional evidence from that employer, but none 
was submitted.  The Veteran did not subsequently request 
additional VA assistance in obtaining that evidence.  The Board 
accordingly concludes that VA's duty to assist in obtaining any 
such potentially relevant evidence from the Veteran's employer 
has been met in this case.  The Board notes in this regard that 
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances [where his input is crucial for obtaining that 
assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The Veteran was informed appropriately, including by the appealed 
rating decision, the SOC, and the SSOC, of records obtained, and, 
by implication, of records not obtained.  He also was adequately 
informed of the importance of obtaining all relevant records, and 
of his ultimate responsibility to see that records are obtained 
in furtherance of his claims.

As outlined in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA examination in February 2008 to 
address the nature and etiology of the claimed hearing loss and 
tinnitus as potentially related to service.  The Board finds that 
this VA examination, taken together with the balance of the 
evidence of record, including VA treatment records, is adequate 
for adjudication of the appealed claims.  See 38 C.F.R. §§ 4.1, 
4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating 
that once VA undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  The VA 
examiner reviewed the record, examined the Veteran, and provided 
opinions addressing etiology of the claimed hearing loss and 
tinnitus which were supported by reasoned analysis of the 
evidence and consideration of the absence of service records 
indicating the presence of either hearing loss or tinnitus.  The 
Board concludes that there remains no unaddressed question of 
fact that requires resolution by any further VA examination.  
Based on satisfactory development and adequacy of the VA 
examination already obtained, the Board finds that no further VA 
examination is required prior to adjudication of the appealed 
claims.  38 C.F.R. § 3.159(c)(4).  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Any VA development assistance 
duty under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  Neither the Veteran nor his representative 
has presented any avenues of evidentiary development which the RO 
has not pursued.  There is no reasonable possibility that 
additional evidentiary requests would further the claims being 
adjudicated.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

In summary, with regard to the service connection claims being 
adjudicated, the Board finds that any error in notice and 
development assistance cannot "reasonably affect the outcome of 
the case," and will not affect "the essential fairness of the 
[adjudication]" for the service connection claim at issue on 
appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Veteran was afforded the opportunity to produce additional 
evidence to support his claims.  The Board finds that the 
evidentiary record is adequate and the only significant medical 
questions remaining pertaining to the claims for service 
connection for bilateral hearing loss and tinnitus were the 
responsibility of the Veteran.  See 38 C.F.R. § 3.303.  In view 
of the foregoing, the Board finds that all notification and 
development actions needed to render a decision on the Veteran's 
claims on appeal have been accomplished.

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty during active military,  naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010) ; 38 C.F.R. 
§ 3.303(a) (2010).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any State, under 32 U.S.C.A §§ 
316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(3).  Presumptive periods for service connection claims 
do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

If a disorder noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 
(1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, the Federal Circuit Court has held 
that "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see 38 C.F.R. § 3.303(a); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  See 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009)

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

In determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran has asserted that he developed hearing loss and 
tinnitus in service.  In this regard, under the law, a member of 
the National Guard only serves in the Federal military when the 
member is formally called into the military service of the United 
States.  Under 38 C.F.R. § 3.6(c), (d), to have basic eligibility 
as a veteran based on a period of duty as a member of a State 
Army National Guard, a national guardsman must have been ordered 
into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 
505.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 
Perpich v. Department of the Defense, 496 U.S. 334 (1990)).  See 
Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  In 
this case, the Veteran's National Guard service is documented on 
a DA Form 20 and a NGB Form 22, which show his enlistment, 
discharge, and various periods of ACDUTRA.  The only ACDUTRA for 
which he was issued a DD Form 214 was his initial period of MOS 
training in 1967, from which he was released to the ARNG of 
Arizona.  His MOS at discharge was Equipment Storage Specialist.  
It is thus unclear whether any of his National Guard service was 
federalized.

In support of his assertion of service connection, he informs 
that he applied for employment with a police department in 1970 
but that he was rejected due to high frequency hearing loss.  He 
further informs that he was shortly thereafter hired by another 
police department with a waiver given for his high frequency 
hearing loss.  A request for relevant records directed to the 
police department that hired him provided a response that no 
records before 2004 are available.  

At his hearing before the undersigned Veterans Law Judge, the 
Veteran provided a narrative of having undergone advanced 
infantry training, with an incident then occurring during his 
training in use of a light anti-tank weapon, with launching of 
that missile causing damage to his ears, resulting in a white 
discharge from both ears at that time and ringing in his ears, 
and he said he "still had a little tinnitus the next morning."  
(Hearing transcript, page 5)  Later in the course of that 
hearing, the Veteran asserted that he his tinnitus had continued 
from that incident up to the present time.  (Hearing transcript, 
page 15)  While the Board accepts the Veteran's assertion of 
having encountered loud noise when firing a missile during in-
service training, this does not establish development of hearing 
loss or tinnitus at that time.  His assertion of ongoing tinnitus 
is at odds with the assessment of the February 2008 VA audiology 
examiner, as discussed below.  Further, as discussed below, 
inconsistent statements by the Veteran about details of this 
alleged incident cause the Board to reject his credibility with 
respect to effects of this alleged in-service incident, including 
his assertion of tinnitus from that time forward.  

The Veteran also testified that he did not use hearing protection 
in his initial period of ACDUTRA, but that he did use hearing 
protection when firing a weapon in his 30 years civilian law 
enforcement work.  He further testified to being exposed to noise 
of large, loud trucks which he drove in his duties within the 
Arizona National Guard.  (He was a Light Vehicle Driver for about 
two years.)  However, the Veteran did not address any post-
service acoustic trauma which was likely encountered as a police 
officer, including police squad car sirens, etc.  

The Veteran also submitted statements by relatives and his spouse 
to the effect that they recalled how disappointed he had been at 
not being hired by the police department.   These are not 
technically the relative's statements, since they are rather 
signatures by the relatives at the bottom of copies a statement 
by the Veteran making assertions about what the relatives knew.  
The statement signed by these relatives does not inform that they 
had personal knowledge of his having hearing loss at the time of 
a rejection by a police department in 1970, but rather asserts 
that they recall how disappointed the Veteran was when he learned 
that his application had been rejected by a police department in 
1970 due to his high frequency hearing loss.  Because these 
statements by the Veteran's family members in essence only attest 
to what he told them, they afford no more support to the 
Veteran's claim than his own statements.  These lay statements or 
attestations by family members do not provide first-person 
knowledge of symptoms at a particular time, such as when the 
Veteran reportedly sought employment in 1970, and hence cannot 
serve to support the presence of hearing loss at that time.  
Jandreau.  

Similarly, the Veteran submitted a January 2010 statement by an 
individual asserting that he was a fellow employee in a law 
enforcement department, and informing that the Veteran had told 
him of his being hired with a waiver for his hearing loss.  This 
statement is also an attestation as to what the Veteran told the 
individual, and hence cannot serve as any more support for the 
claim than the Veteran's own statements.  This individual does 
not provide a statement of present sense impression of the 
Veteran's hearing loss at any point in time to provide support 
for the presence of hearing loss at any time prior to the 
February 2008 VA examination of record establishing the presence 
of current hearing loss.  Jandreau.

The Veteran's wife, in an April 2009 statement, goes further by 
asserting that the Veteran had hearing loss prior to becoming a 
police officer and that he had this hearing loss as a result of 
basic training in service.  However, his statement does not 
constitute personal knowledge of what she observed first-hand, 
but rather appears to be merely an opinion regarding the origin 
of the Veteran's hearing loss.  The Veteran's wife does not 
provide any basis for this opinion.  Although she provided some 
statements at the Board hearing, she did not assert, either in 
those statements or in submitted written statements, having made 
first-hand observations during the Veteran's ACDUTRA (or 
proximate thereto,) of hearing loss suffered by him.  Ultimately, 
the Board must reject this lay opinion provided by the Veteran's 
wife as being supported by no independent factual basis.  Even if 
the Veteran's wife were a medical professional, the absence of a 
factual basis for such an opinion would require its rejection as 
evidence supportive of the claim.  A medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Further, a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  It appears that the 
Veteran's wife's assertion of the origin of the Veteran's hearing 
loss is no better than the Veteran's own assertion, which is 
itself not based on any asserted awareness on the his part during 
ACDUTRA or proximate to ACDUTRA, of having hearing loss which 
began during such service.  Rather, based on his testimony, the 
Veteran became aware of high frequency hearing loss upon testing 
when he applied for a law enforcement position in 1970.  

The Veteran's STRs provide no evidence of hearing loss or noise-
exposure-related treatment during his period of ACDUTRA from 
April 1967 to August 1967 (or, to the extent he was on later 
federalized service, any subsequent ACDUTRA).  A report of 
medical examination in August 1967 for purposes of his release 
from ACDUTRA does not provide formal audiometric testing results, 
providing only findings of 15/15 hearing in each ear upon spoken 
word testing.   Obtained records from the Arizona National Guard 
similarly provide no evidence of hearing loss or acoustic injury 
during any ACDUTRA or INACDUTRA.  

The earliest medical documentation of hearing loss within the 
claims file is the report of VA audiology examination for 
compensation purposes in February 2008.  That examiner noted the 
Veteran's claims file, including the examination upon release 
from active duty showing 15/15 hearing in each ear, with no 
mention of tinnitus in the STRs.  The examiner noted the 
Veteran's report of noise exposure in service, consisting of 
rifle fire, missiles, light weapons, and a rocket launcher.  The 
examiner also noted that the Veteran had a 30-year history of 
post-service employment in law enforcement and ultimately as a 
sheriff, with associated noise exposure.  On the authorized 
audiological evaluation for that examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
5
15
15
40
80
38
LEFT
5
15
35
80
75
51

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.

The February 2008 examiner diagnosed severe high frequency 
sensorineural hearing loss bilaterally, and also diagnosed severe 
constant tinnitus (subjectively) reported to have been present 
for 30+ years.  The examiner concluded that tinnitus originating 
from service was unlikely, based on the absence of a notation of 
tinnitus in the STRs.  The examiner further concluded that, based 
on noise exposure both in service and during post-service life, 
she could not discern the origin of the hearing loss without 
resorting to speculation.  

Upon private audiology evaluation in May 2010, the Veteran 
presented complaining of tinnitus, and provided a history of a 
missile going off during basic training, with the result that he 
had ringing since that time.  He denied that he had experienced 
drainage, dizziness, pain, or decreased hearing at the time of 
that in-service missile launch.  Audiometric testing revealed 
assessed bilateral, significant high-frequency sensorineural 
hearing loss, with good to poor speech discrimination.  These 
test findings were reasonably consistent with those of the VA 
examination in February 2008.  

The private audiologist concluded, in effect, that because she 
did not have a baseline level of hearing before the Veteran's in-
service training she could not provide an opinion supportive of 
the Veteran's claims for VA benefits.  

The Veteran has asserted that his hearing loss occurred prior to 
his law enforcement career beginning around 1970.  However, even 
if he were to have presented medical evidence from 1970 
establishing the presence of hearing loss at that time and prior 
to any work in law enforcement, that would not establish 
development of hearing loss during his four months of ACDUTRA 
from April 1967 to August 1967 or as a result of some incident 
during that interval of ACDUTRA, rather than developing hearing 
loss after August 1967 or as a result an incident after August 
1967.  As discussed below, the Veteran has submitted lay 
statements to the effect that he had told others of his having 
hearing loss when he applied for a position with a police 
department, but these lay statements ultimately do not serve to 
support development of hearing loss during (or due to) ACDUTRA 
from April 1967 to August 1967, or any other period ACDUTRA or 
INACDUTRA.  

The Board has carefully reviewed all evidence presented in this 
case, including the Veteran's own statements and testimony, other 
submitted lay statements or attestations, service treatment and 
examination records, Arizona National Guard records, and recent 
VA and private audiology examination records.  The audiology 
examination records establish current hearing loss and tinnitus 
but fail to support the presence of hearing loss or tinnitus in 
service and also fail to support any causal link between service 
and current hearing loss or tinnitus.  The Veteran's own 
statements ultimately do not support the presence of hearing loss 
or tinnitus in service as a chronic condition, as opposed to 
acute symptoms following acute concussive injury when firing a 
weapon.  Neither his statements nor other submitted lay 
statements serve to support continuity of symptoms of hearing 
loss or tinnitus from service to the present.  

The Veteran contended in hearing testimony that he had white 
discharge coming out of both ears at the time of the missile 
firing which he contended was the incident which immediately 
precipitated his tinnitus.  (Hearing transcript, page 5)  
However, this testimony is contradicted by his assertions before 
the private May 2010 audiology examiner, when he reported having 
no discharge from the ears at the time of that incident.  Thus, 
by these inconsistent statements the Veteran's credibility 
regarding the occurrence of this incident and associated symptoms 
of tinnitus from the time of this incident are substantially 
brought into question.  Caluza.  

The Veteran's assertions of having been rejected for a law 
enforcement position in 1970 due to high frequency hearing loss 
simply do not establish that hearing loss as being present in 
service or any causal link between service and hearing loss or 
tinnitus.  38 C.F.R. § 3.303.  Thus, while he is competent to 
address symptoms and continuity of symptoms of hearing loss and 
tinnitus, and while the Board does not find explicit evidence to 
impeach the Veteran's credibility regarding his asserted 
rejection from a law enforcement position in 1970 due to high 
frequency hearing loss, his statements and testimony, to the 
extent credible, as well as other submitted lay statements and 
attestations, simply do not serve to support the presence of 
hearing loss or tinnitus disability as a chronic condition in 
service, or the presence of continuity of symptoms of either 
hearing loss or tinnitus from service to the present.  The Board 
has herein rejected the Veteran's assertions of tinnitus 
beginning with a missile launch exercise during infantry training 
during ACDUTRA, based on impaired credibility of his assertions 
due to inconsistent statements concerning discharge from the ears 
at the time of that alleged incident, as discussed above.  

In the absence of any probative evidence tending to support the 
presence of hearing loss or tinnitus which developed in service 
(rather than at some time after service) or which continued from 
service to the present or was otherwise causally related to 
service, the Board finds that the preponderance of the evidence 
is against the claims for service connection for hearing loss and 
tinnitus on a direct basis.  38 C.F.R. § 3.303.  Because the 
service department confirmed in a December 2007 reply that his 
service from April 1967 to August 1967 was ACDUTRA (not AD), the 
Veteran is not entitled to service connection on a first-year-
post-service presumptive basis.  Biggins; 38 C.F.R. § 3.307, 
3.309.  The Board makes these findings for the Veteran's period 
of ACDUTRA from April 1967 to August 1967, as well as for all 
subsequent periods of ACDUTRA or INACDUTRA for the Arizona Army 
National Guard.    

Because the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


